                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION


James Mammone,                                                Case No. 5:16CV900

                       Petitioner

               v.                                              ORDER AMENDING
                                                               CERTIFICATE OF
                                                               APPEALABILITY

Charlotte Jenkins, Warden,

                       Respondent


       On review of this court’s order granting a certificate appealability on, inter alia, the

petitioner’s claim that trial counsel were ineffective for not retaining a neuropsychologist to

evaluate him, it appears that, due to a scrivener’s error, I incorrectly stated that petitioner had

procedurally defaulted this claim and that the certificate would encompass the question whether

this default could be excused. (Doc. 41, PageID 11737, 11738–39).

       Because I rejected this ineffective-assistance claim on the merits and did not find that it

was procedurally defaulted (id., PageID 11698–11703), it is hereby ORDERED THAT the

certificate of appealability be, and the same hereby is, amended to certify the claim that trial

counsel were ineffective for not retaining a neuropsychologist to evaluate the petitioner without

the attendant question of procedural default that was erroneously certified.

       So ordered.

                                                       /s/ James G. Carr
                                                       Sr. U.S. District Judge
